Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements filed 5/3/2022 and 8/24/2022 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 recites “bottom rail is configured facilitate”. Examiner presumes this should read – bottom rail is configured to facilitate – 
Claim 29-32 are objected to because of the following informalities:  Claims 29-32 each recite “The magnetic wand”. Examiner presumes this should read – The cordless wand retrofitting kit for a window blind system – 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “a third magnetically attractive element” and “a bottom rail”. Since claim 28 previously recites “a third magnetically attractive element” and “a bottom rail”, it is unclear if these are the same or different limitations. Examiner presumes they are the same. If they are not the same, then the recitation of “the third magnetically attractive element” in claim 30 is unclear as to which element is being referenced.
Claims are being examined as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones 8,480,147 in view of Cockley 2014/0012165.
In regard to claims 21, Jones ‘147 discloses a magnetic wand for adjusting window blinds comprising:
An upper housing portion (210) comprising: a connecting mechanism (220) disposed on a first end (top) of the upper housing portion (210) and adapted (functional recitation) to connect the upper housing portion to the window blinds.
A docking area (215) on a second end (bottom) of the upper housing portion (210).
A handle portion (110) having and end, the end sized and shaped to fit inside the docking area (215) of the upper housing portion (210).
The docking area (215) and the end of the handle portion (110) are sized and shaped in a complementary manner to transfer longitudinal rotation of the handle portion (110) to the upper housing portion (210). 
Jones ‘147 fails to disclose:
A first magnetically attractive element disposed within the docking area.
A second magnetically attractive element, wherein the second magnetically attractive element is adapted to releasably couple with the first magnetically attractive element through magnetic coupling to form a magnetic joint, such that the handle is removable from the upper housing portion, the magnetic joint configured to prevent the handle portion from longitudinally rotating independently relative to the upper housing portion.  
Cockley ‘165 discloses:
A first magnetically attractive element (9) disposed within the docking area (8).
A second magnetically attractive element (5) on the handle portion, wherein the second magnetically attractive element is adapted to releasably couple with the first magnetically attractive element (9) through magnetic coupling to form a magnetic joint, the magnetic joint configured to prevent the handle portion from longitudinally rotating independently relative to the upper housing portion.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Jones ‘147 to include a first magnetically attractive element within the docking area releasably coupled to a second magnetically attractive element on the handle portion as taught by Cockley ‘165 in order to provide a handle with detachable capabilities. (paragraph [0003]) As modified to include the magnetic connection, the handle would be removable from the upper housing portion as is claimed. 
In regard to claim 22, Jones ‘147 as modified by Cockley ‘165 discloses:
Wherein the handle portion (100, Jones ‘147) is adapted to magnetically attach to a third magnetically attractive element located on a bottom rail of the cordless blinds (second magnetically attractive element (5, Cockley ‘165) is capable of this)
In regard to claim 23, Jones ‘147 as modified by Cockley ‘165 discloses:
Wherein a magnetic force between the end comprising the second magnetically attractive element (5, Cockley ‘165) is configured to facilitate pulling downward on the window blinds using the handle portion (100, Jones ‘147) while also permitting removal of the handle portion from the upper housing portion (210, ‘Jones ‘147).  (Jones discloses the device is used to pull, and it must be capable of 
doing this when modified while Cockley teaches the removability) 
In regard to claim 24, Jones ‘147 as modified by Cockley ‘165 discloses:
Wherein the docking area (215, Jones ‘147) is recessed.  
In regard to claims 25-26, Jones ‘147 as modified by Cockley ‘165 discloses:
Wherein each of the first magnetically attractive element (9, Cockley ‘165) and the second magnetically attractive element (5, Cockley’ 165) comprises a magnet.  
In regard to claim 27, Jones as modified by Cockley ‘165 discloses:
Wherein the connecting mechanism (220, Jones ‘147) is adapted to secure the wand to the cordless blinds such that rotation of the wand causes rotation of a plurality of slats on the blinds.  (capable of doing this)


Claims 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf et al 6,089,303 in view of Cockley 2014/0012165 and Chen 9,885,208.
In regard to claim 28, Metcalf et al ‘303 disclose a cordless wand retrofitting kit for a window blind system:
The window blinds including a slat angle adjustment mechanism (30) and a bottom rail (not shown, but examiner takes Official Notice that it is old and well-known part of venetian blind structure) supported by at least one cable (not shown, but examiner takes Official Notice that it is old and well-known part of venetian blind structure) and positioned below a plurality of slats (22).
A wand comprising an upper housing portion (74) including: a connecting mechanism (70) disposed on a first end of the upper housing portion and adapted to connect the upper housing portion to the window blinds.
The connecting mechanism (70) operably connected to the blind attachment point (28)
A docking area (open portion) on a second end of the upper housing portion (74).
A handle portion (24) having an end comprising, the end being sized and shaped to fit within the docking area of the upper housing portion (74).
The end is configured to prevent the handle portion (24) from longitudinally rotating independently relative to the upper housing portion (74).
Metcalf et al ‘303 fails to disclose:
A first magnetically attractive element disposed within in the docking area and the handle portion having an end comprising a second magnetically attractive element.
Wherein the second magnetically attractive element is adapted to releasably couple with the first magnetically attractive element through magnetic coupling to form a magnetic joint such that the handle portion is removable from the upper housing portion.
A third magnetically attractive element is affixed to the bottom rail of the window blinds, wherein the end of the handle portion is further adapted to releasably couple with the third magnetically attractive element through magnetic coupling.  
Cockley ‘165 discloses:
A first magnetically attractive element (9) disposed within in the docking area (of 8) and the handle portion (2) having an end comprising a second magnetically attractive element (5).
Wherein the second magnetically attractive element (5) is adapted to releasably couple with the first magnetically attractive element (9) through magnetic coupling to form a magnetic joint such that the handle portion (2) is removable from the upper housing portion (8).
Chen ‘208 discloses:
A third magnetically attractive element (14) comprises a magnet.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Metcalf et al ‘303 to include a first magnetically attractive element within the docking area releasably coupled to a second magnetically attractive element on the handle portion as taught by Cockley ‘165 in order to provide a handle with detachable capabilities. (paragraph [0003])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a third magnetically attractive element as taught by Chen ‘208 in order to allow the wand to pull the blind for operation. 
In regard to claim 29, Metcalf et al ‘303/Cockley ‘165/Chen ‘208 disclose: 
Wherein the handle portion (24, Metcalf et al ‘303) is adapted to magnetically attach (as taught by Cockley ‘165) to the third magnetically attractive element (14, Chen ‘208) located on a bottom rail of the window blinds.
In regard to claim 30, Metcalf et al ‘303/Cockley ‘165/Chen ‘208 disclose:
Wherein the docking area (open portion of 74, Metcalf et al ‘303) is a first docking area, and wherein the bottom rail further comprises a second docking area comprising a depression or cavity (as taught by Chen ‘208) shaped to fit the third magnetically attractive element (14, Chen ‘203). 
In regard to claim 31, Metcalf et al ‘303/Cockley ‘165/Chen ‘208 disclose:
Wherein at least one of the first magnetically attractive element (9, Cockley ‘165) or the second magnetically attractive element (5, Cockley ‘165) comprises a ferromagnetic material.
In regard to claim 32, Metcalf et al ‘303/Cockley ‘165/Chen ‘208 disclose:
Wherein the connecting mechanism (70, Metcalf et al ‘303) is adapted to secure the upper housing portion to the slat angle adjustment mechanism of the window blinds such that longitudinal rotation of the wand transfers longitudinal rotation to the slat angle adjustment mechanism via the upper housing portion
Claims 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf et al 6,089,303 in view of Cockley 2014/0012165
In regard to claim 33, Metcalf et al ‘303 discloses a magnetic wand for adjusting window blinds comprising:
A wand comprising an upper housing portion (74) comprising: a connecting mechanism (70) disposed on a first end of the upper housing portion and adapted to connect the upper housing portion to an adjustment mechanism (30) of the window blinds.
A docking area (open portion) on a second end of the upper housing portion (74).
A handle portion (24) having an end, the end configured to mate with the docking area of the upper housing portion (74).
The docking area and the end of the handle portion (24) are configured to much such that longitudinal rotation of the handle portion transfers longitudinal rotation to the upper housing portion (74).  
Metcalf et al ‘303 fails to disclose:
A first magnetically attractive element.
A second magnetically attractive element, wherein the second magnetically attractive element is adapted to releasably couple with the first magnetically attractive element, such that the handle portion is removable from the upper housing portion, wherein while the second magnetically attractive element is coupled with the first magnetically attractive element, the handle portion is prevented from longitudinally rotating independently relative to the upper housing portion.  
Cockley ‘165 discloses:
A first magnetically attractive element (9).
A second magnetically attractive element (5) on the handle portion, wherein the second magnetically attractive element is adapted to releasably couple with the first magnetically attractive element (9) through magnetic coupling to form a magnetic joint, the magnetic joint configured to prevent the handle portion from longitudinally rotating independently relative to the upper housing portion.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Metcalf et al ‘303 to include a first magnetically attractive element within the docking area releasably coupled to a second magnetically attractive element on the handle portion as taught by Cockley ‘165 in order to provide a handle with detachable capabilities. (paragraph [0003]) As modified to include the magnetic connection, the handle would be removable from the upper housing portion as is claimed. 
In regard to claim 34, Metcalf et al ‘303 discloses:
Wherein the adjustment mechanism (30) is configured to adjust a slat angle of the window blinds. 
In regard to claim 35, Metcalf et al ‘303 as modified by Cockley ‘165 discloses: 
Wherein the handle portion (24) is adapted to (functional recitation) magnetically attach to a third magnetically attractive element located on a bottom rail of the window blinds.
In regard to claim 36, Metcalf et al ‘303 discloses: 
Wherein the docking area (open area of 74) is recessed.
In regard to claim 37, Metcalf et al ‘303 as modified by Cockley ‘165 disclose: 
Wherein at least one of the first magnetically attractive element (9, Cockley ‘165) or the second magnetically attractive element (5, Cockley ‘165) comprises a ferromagnetic material.
In regard to claims 38-39, Metcalf et al ‘303 disclose: 
Wherein the end of the handle portion (24) is configured to mechanically interlock with the docking area of the upper housing portion (74).
Wherein the end of the handle portion (24) and the docking area (of 74) comprise complementary hexagonal shapes that mechanically interlock
In regard to claim 40, Metcalf et al ‘303/Cockley ‘165 fail to disclose: 
Wherein the handle portion is 20 inches to 30 inches long.	
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Metcalf et al ‘303/Cockley ‘165 to make the handle portion be between 20 to 30 inches long in order to provide the appropriate length for a user to easily grab the handle to operate the device. Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ABE MASSAD/Examiner, Art Unit 3634